Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 11 July 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia, July 11th. 1794

The Secretary of State has the honor of conveying to the Secretaries of the Treasury and of War, and the Attorney General the wish of the President, that instead of a meeting at his house at 12 oClock on Monday next the opinions upon the two points suggested in a note of this morning should be committed to writing, and sent to the President by that time.
